Title: Cash Accounts, April 1768
From: Washington, George
To: 



[April 1768]



Cash


Apl  5—
To Cash of Messrs Carlyle & Adam by Mr Matthew Campbell
£121.11. 9 1/2


15—
To Cash of Mr Hanson Marshall
3. 0. 0


18—
To Ditto of Messrs Carlyle & Adam
144.12. 6


Contra


April 2—
By William Skilling
1. 0. 0


5—
By Wm Crawford
20. 0. 0



By a Cask of Mercers Beer pr Andw Wales
3. 9. 4


12—
By Jno. Alton
5. 0. 0


18—
By Robt Jones for 2 Yrs of the Maryld Gazette &ca
1.17. 0



By Dinner & Club at Arrols
0. 5.10


22—
By Alexander McKenzies Acct
2. 0. 0



By Do Do for Jno. P. Custis
3. 6. 0



By Andrew Robinson Balle of Accts
0.18. 0


25—
By Mrs Washington 20/. By Jacky & P. Custis Do 17
1.17. 0



26—
By Exps. at Colchester
0. 6. 3


27—
By Exps. at Aquia & Fredg
0.10. 9


28—
By Mendg Jacky Custis’s 8/9. Servants 2/3
0.11. 0


29—
By Exps. at Hubbards 26/6. Do at Todds 19/
0.19. 0


30—
By Do at the Causey 21/6
1. 1. 6



By Doctr Lee for Patcy Custis
2. 3. 9


